Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00561-CV

                                    Arthur PORTILLO,
                                         Appellant

                                             v.

     RUSHMORE LOAN SERVICES, L.L.C., USA Residential Properties, L.L.C., and
                 Harvey Law Group a/k/a Kelly Harvey P.C.,
                               Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-05319
                        Honorable John D. Gabriel, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellees, Rushmore Loan Services, L.L.C., USA Residential Properties,
L.L.C., and Harvey Law Group a/k/a Kelly Harvey P.C., recover their costs of this appeal from
appellant Arthur Portillo.

       SIGNED October 23, 2013.


                                              _________________________________
                                              Marialyn Barnard, Justice